UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R Quarterly Report Pursuant To Section 13 or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended June 30, 2011 oTransition Report Under Section 13 or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number:000-52883 CREATIVE LEARNING CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-4456503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 Market St,, Suite 113 St. Augustine, FL 32095 (Address of principal executive offices, including Zip Code) (904)-825-0873 (Issuer’s telephone number, including area code) 340 Paseo Reyes Dr., St. Augustine, FL 32095 (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:11,884,247 shares of common stock as of July 31, 2011. CREATIVE LEARNING CORPORATION Consolidated Financial Statements (Unaudited) Quarter Ended June 30, 2011 TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets 3 Consolidated statements of operation 4 Consolidated statements of operation 5 consolidated statements of stockholders' equity 6 Consolidated statements of cash flows 7-8 Notes to consolidated financial statements 9-12 2 CREATIVE LEARNING CORPORATION CONSOLIDATED BALANCE SHEETS June 30, Sept. 30, (Unaudited) ASSETS Current assets Cash $ $ Total current assets Fixed assets Less accumulated depreciation ) ) Accounts Receivable - Other assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Note payable - rel. pty. - current portion - Notes payable - current portion - Debt discount ) - Accrued interest payable - Due to shareholder Total current liabilities Total Liabilities Stockholders' Equity Creative Learning Corporation stockholders' equity Preferred stock, $.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $.0001 par value; 50,000,000 shares authorized; 2,581,268 and 3,763,237 respectively shares issued and outstanding Additional paid in capital Stock subscription - Retained earnings (deficit) ) ) Total Creative Learning Corporation stockholders' equity ) Noncontrolling interest ) - Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 CREATIVE LEARNING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Three Months Ended Ended June 30, 2010 June 30, 2011 Revenues $ $ Operating expenses: Advertising and promotions Commissions Consulting Equipment rental Legal and professional Office expense Rent Salaries and Wages Taxes and licenses Telephone Training Travel and entertainment Utilities - Miscellaneous Depreciation - General and administrative Gain (loss) from operations ) ) Other income (expense): Interest expense (1 ) ) Interest expense - debt discount - Interest income 1 - Other income - - Income (loss) before provision for income taxes ) ) Provision for income tax - - Net income (loss) $ ) $ ) Net income (loss) per share (Basic and fully diluted) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. 4 CREATIVE LEARNING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Nine Months Ended Ended June 30, 2010 June 30, 2011 Revenues $ $ Operating expenses: Advertising and promotions Commissions Consulting Equipment rental Legal and professional Office expense Rent Salaries and Wages Taxes and licenses Telephone Training Travel and entertainment Utilities - Miscellaneous Depreciation - General and administrative Gain (loss) from operations ) ) Other income (expense): Interest expense (1
